Name: 96/365/EC: Council Decision of 13 May 1996 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Asia and Oceania;  international trade
 Date Published: 1996-06-20

 Avis juridique important|31996D036596/365/EC: Council Decision of 13 May 1996 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part Official Journal L 147 , 20/06/1996 P. 0001 - 0001COUNCIL DECISION of 13 May 1996 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part (96/365/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pending the entry into force of the Partnership and Cooperation Agreement signed in Brussels on 23 January 1995, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part,HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Kazakhstan, of the other part, together with the Protocol and the declarations, are hereby approved on behalf of the European Community.These texts are attached to this Decision.Article 2 The President of the Council shall give the notification provided for in Article 33 of the Interim Agreement on behalf of the European Community (2).Done at Brussels, 13 may 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No C 141, 13. 5. 1996.(2) The date of the entry into force of the Interim Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.